Citation Nr: 1224417	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  06-16 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to a total rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran had active duty from July 1968 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  During the pendency of this appeal, service connection was in effect for posttraumatic stress disorder, with marijuana abuse, which was assigned a 70 percent disabling rating; bronchial asthma, which was assigned a 10 percent disability rating prior to November 3, 2004, and assigned a 30 percent rating on and after November 3, 2004; and scar fragment wounds, right upper lateral abdomen, which was assigned a noncompensable disability rating.

3.  The Veteran has not been shown to be unable to obtain and retain substantially gainful employment due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a total rating based on individual unemployability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.19 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In a September 2010 decision, as will be discussed below, the Board found that the evidence of record reasonably raised the issue of entitlement to a total rating based on individual unemployability (TDIU).  Consequently, the Board remanded the claim to the RO for the appropriate development and adjudication in the first instance.  Prior to the initial adjudication of the claim, the RO's September 2010 letter advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman, 19 Vet. App. at 486.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is required to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO obtained the Veteran's service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Additionally, with respect to VA's duty to assist, the Veteran was provided VA examinations in January 2012 and in February 2012 to ascertain whether his service-connected disabilities prevented him from obtaining and retaining substantially gainful employment.  In January 2012, the Veteran underwent a general medical examination.  The VA examiner reviewed all of the Veteran's service-connected disabilities, with specific emphasis on his bronchial asthma and scar fragment wounds, right upper lateral abdomen.  The VA examiner acknowledged the Veteran's service-connected PTSD and performed a mental status examination, but deferred a more thorough psychiatric examination to the VA examiner conducting the February 2012 VA examination.  In February 2012, the Veteran underwent a VA examination to assess the severity of his service-connected PTSD and the effects of such on his employability.  After a thorough clinical evaluation, review of the Veteran's social, occupational, and treatment histories, and consideration of the Veteran's statements, the VA examiner rendered an opinion as to the Veteran's employability.  

Both the January 2012 and February 2012 VA examiners considered the Veteran's disability picture, employment history, and the Veteran's assertions prior to rendering an opinion that addressed the issue presented by the Veteran's claim.  Not all of the Veteran's service-connected disabilities were considered in a single examination because of the diverse nature of those disabilities.  As such, two VA examiners, with different competencies, were required to fully address the Veteran's claim.  Thus, although the January 2012 VA examiner did not extensively evaluate the Veteran's PTSD, and although the February 2012 VA examiner did not address the Veteran's bronchial asthma and scar fragment wounds, right upper lateral abdomen, when considered together, the Board finds that the opinions are adequate for purposes of determining entitlement to TDIU.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).  

Finally, there is no indication in the record that additional evidence relevant to the issue being decided in this case is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination) (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

In this case, the Veteran served on active duty from July 1968 to September 1969.  In May 2004, he submitted a claim of entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  Ultimately, in September 2010, the Board found that a 70 percent rating, but not more, was warranted for the Veteran's service-connected PTSD, with marijuana abuse.  In September 2010 decision, the Board also found that a claim of entitlement to TDIU was raised and, thus, remanded the claim to the RO for the appropriate development and adjudication.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Subsequently, the RO developed the Veteran's TDIU claim, including affording him a VA examination in January 2012, and a second VA examination in February 2012.  The RO denied the Veteran's TDIU claim in two separate March 2012 supplemental statements of the case.  The claim has been remitted to the Board for appellate review.

Generally, VA will grant TDIU when the evidence shows that a veteran is precluded, by reason of his or her service-connected disabilities, from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retention of substantially gainful employment.  38 C.F.R. § 4.16(a).  The relevant issue is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran can perform the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Advancing age, any impairment caused by conditions that are not service-connected, and prior unemployability status must be disregarded when determining whether a veteran currently is unemployable.  38 C.F.R. § 4.16(a).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating may be assigned, where the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the purposes of determining whether one 60 percent disability or one 40 percent disability exists, the following are considered one disability:  1) disabilities of both upper or lower extremities, including the application of the bilateral factor; 2) disabilities from a common etiology or a single accident; 3) disabilities affecting a single body system; 4) multiple injuries incurred in action; or 5) multiple injuries incurred as a prisoner of war.  38 C.F.R. § 4.16(a).  

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his or her employment and educational history.  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  
During the pendency of this appeal, service connection was in effective for PTSD, with marijuana abuse, which was assigned a 70 percent disabling rating; bronchial asthma, which was assigned a 10 percent disability rating prior to November 3, 2004, and assigned a 30 percent rating on and after November 3, 2004; and scar fragment wounds, right upper lateral abdomen, which was assigned a noncompensable disability rating.  Based on the above, the Veteran's combined disability rating was 70 percent prior to November 3, 2004, and 80 percent on and after November 3, 2004, both of which meet the schedular percentage requirements described above.  38 C.F.R. § 4.16(a).

In September 2003, the Veteran underwent a VA examination to assess whether his PTSD was incurred in or due to his active duty service.  During the examination, the Veteran endorsed using a "good deal" of marijuana since his active duty service, and endorsed abusing alcohol "for some period of time," but that he had moderated the use of both.  He reported graduating from high school in 1968.  Following his active service discharge in September 1969, the Veteran returned home to Des Moines, Iowa, and stated that he worked for a telephone company for approximately five years.  He said that he quit this position and that his employer thought he had an "attitude problem."  He then moved to Denver, Colorado, where he worked as a bartender.  Throughout several other moves between 1977 and 1989, the Veteran worked as either a bartender or a telephone technician.  In 1989, he returned to Iowa and worked as a bartender, telephone technician, or a telecommunications contractor.  In January 2003, the Veteran lost his job with a telecommunications company when the entire work force was laid off.  In March 2003, the Veteran started working full-time for a telecommunications contractor, but he feared that the position would be seasonal and that he expected to be laid off later that year.  The Veteran then stated that he had been previously fired from a position because he failed a drug test, but did not say when this occurred.  With respect to his job at the time of this examination, the Veteran denied having conflicts or explosiveness, but stated that he worked by himself.  He described his work as "somewhat nerve-wracking," and endorsed throwing tools or otherwise losing control in a "fairly" non-destructive manner if sufficiently frustrated.  After a thorough clinical evaluation, the diagnosis was PTSD, chronic, with a Global Assessment of Functioning [GAP] score of 52.  Although a specific opinion as to the Veteran's employability was not rendered, the examiner noted that the Veteran had problems with drugs and alcohol, which "would seem to make some contribution to the overall level of social and industrial impairment that he shows, and in my opinion, only one-half of the impairment reflected by the [GAF score]...may properly be ascribed to the [PTSD].

A December 2003 VA treatment report demonstrated that the Veteran endorsed depression and apprehension about being laid off from work.  The Veteran did not elaborate on the circumstances of the dismissal or from what job he was dismissed.

A January 2004 VA outpatient counseling report demonstrated that the Veteran endorsed being "employed[,] but laid off for the winter."  A March 2004 VA treatment report demonstrated that the Veteran reported failing a drug test at work and, thus, he was scared and anxious.  According to an April 2004 VA treatment report, the Veteran endorsed "slow" attempts at seeking employment after being fired.  A May 2004 VA treatment report demonstrated that the Veteran continued to be unemployed.  A June 2004 VA social worker report reflected that the Veteran reported a history of alcohol abuse, but that he quit seven years prior.  He stated that his problem was marijuana and that he quit using it "sometime" last year, but used it "all weekend long" over Memorial Day weekend.  He then stated that he "loved" marijuana, but that he was trying to quit in order to get a job.

In June 2004, the Veteran underwent a VA examination to ascertain the severity of his service-connected PTSD.  This examination was administered by the same VA examiner that conducted the September 2003 examination.  During the examination, the Veteran reported that he was unemployed as he was dismissed from his job in January 2004 after failing a drug test.  The Veteran also reported that he drove himself to the appointment from his new, temporary job, which he had "just" started.  He worked for six hours prior to this examination and said that it went "reasonably well."  The examiner reviewed treatment records since the last VA examination, which demonstrated GAF scores of 65.  The Veteran reported a significant, ongoing problem with marijuana dependency.  A separate treatment report was reviewed that included a diagnosis of cannabis dependency, PTSD, rule out personality disorder, and a GAF score of 40.  After reviewing the Veteran's symptoms and social functioning, the diagnoses were chronic PTSD and poly-substance abuse, with a GAF score of 50.  The examiner then opined as follows:

One consideration is that his life problems are made significantly more difficult by his continued using [of drugs] and rejection of formal treatment, in the opinion of this examiner.  Certainly his recent job loss cannot be attributed to [PTSD].  It does not appear to this examiner that the level of social and industrial impairment specifically attributable to [PTSD] has increased significantly since the time of the last examination.  The [Veteran] continues to have many problems, and it appears more likely than not that progress with regard to his [PTSD] would be more rapid if he desisted from the use of marijuana.

An October 2004 treatment report demonstrated that the Veteran felt as though he was not gainfully employed, saying that he thought someone was taking advantage of him.  He did not provide additional details as to his employment status or income, however, in a subsequently October 2004 treatment report, the Veteran complained that his landlord was not compensating him from his "sweat equity," and that he did not have "adequate" employment.

According to a November 2004 vocational rehabilitation assessment, the Veteran was found to have an impairment to employability that consisted of symptoms associated with his service-connected PTSD, namely, poor anger management, depression, and a tendency to withdraw.  The Veteran also reported that his use of marijuana was directly related to his PTSD symptoms in that it was the only drug that "[took] the edge off" his anger and depression.  Additionally, the impairment to employability included fatigue associated with his service-connected bronchial asthma.  It was further determined that the Veteran had not completely overcome the effects of his impairment to his employability.  Specifically, at the time of this assessment, the Veteran had been employed for part-time for less than one year "taking orders" and making deliveries.  The Veteran stated that he was previously fired on two occasions for failed drug tests.  With respect to whether the Veteran had an employment handicap, the assessor opined as follows:

Although there is little doubt that his [service-connected] PTSD symptoms have affected his employment[, t]here is no documentation that his [service-connected] symptoms have affected his ability to obtain or maintain employment in an identifiable or measurable way.  His attendance is good, he has a clean driving record and he has never lost a job due to his [service-connected] impairments.  His job loses [sic] are attributable to his pot use.  Unfortunately, I am not able to find that the [V]eteran has an employment handicap which meets the...requirements.

Ultimately, the assessor determined that the Veteran was "feasible" for employment without a program for vocational rehabilitation.

In December 2004, the Veteran underwent a VA psychiatric evaluation.  During the evaluation, the Veteran stated that he was current employed as a deliveryman and worked in a warehouse.  He stated that he lost previous jobs due to marijuana use.  Ultimately, the initial assessment was that there was moderate impairment in interpersonal, occupational, and individual/behavioral functioning related to PTSD and significant substance dependence.  The diagnosis was chronic PTSD, with a GAF score of 50.

In January 2005, the Veteran submitted a VA Form 21-8940 in which he described his recent employment history.  Specifically, the Veteran reported that he worked 40 to 50 hours per week from November 1993 to March 2003 for a telecommunications company; 40 to 60 hours per week from March 2003 to April 2004 for a different telecommunications company; and 20 to 40 hours per week as a delivery driver, which was his present job and began in July 2004.  In the remarks section of the form, the Veteran stated that he had to leave his job with a telecommunications company because of stress, anxiety, and anger over the workload.  He also stated that has held over 14 jobs since his active service discharge.

In March 2005, the Veteran's delivery employer submitted a VA Form 21-4192, which demonstrated that the Veteran started working in July 2004 and that he worked 40 hours weekly.  The employer indicated that he missed an estimated 30 percent of his work time due to disability, but did not indicate which disability.  It was unclear from this form whether the Veteran continued to be employed by this company.  When asked to state the reason for termination if the Veteran was not working, the employer stated that the Veteran "could have lost his job because of work missed."  (emphasis added).  Further, no "last worked" date was provided.

One of the Veteran's previous employers submitted VA Form 21-4192 in March 2005.  The employer indicated that the Veteran worked as a Utility Locator eight hours per day, but that he missed 20 percent due to an un-named disability.  The employer then indicated that the Veteran was terminated because of a failed drug test, and that the Veteran last worked for them on March 22, 2004.

A third employer submitted a VA Form 21-4192 in March 2005.  This employer noted that the Veteran worked as a Fiber Optic Locator eight hours per day, and 40 to 50 hours per week.  The last date on which the Veteran worked for his company was March 14, 2003, but reason for termination was not provided.

In February 2005, the Veteran underwent another VA examination in order to ascertain the relationship between his service-connected PTSD and substance abuse.  During the examination, the Veteran stated that he had worked for a private company as a deliveryman since July 2004, but expressed concern that the company may flounder.  He endorsed previous work with a telecommunications business, but that he lost this position (and three others) due to failed drug screens.  The Veteran identified his job-related stressors and discussed his history of drug use.  Ultimately, the examiner opined:

While it is difficult to assign a primary or secondary status to [the Veteran's] substance abuse, secondary status seems more appropriate from several perspectives.  First, by his account, substance abuse was not evident prior to the onset of PTSD.  Second, current clinical thinking is to typically regard the mental disorder and the substance abuse as co-existing and mutually exacerbating.  In this sense, it also seems, as least as likely as not, that the [V]eteran's marijuana abuse can legitimately be regarded as secondary to his PTSD, especially given his report that at least some of his abuse is undertaken to reduce PTSD symptoms.  Finally, it should be noted that in addition to his use of marijuana to cope with nightmares and return to sleep, he also reports smoking marijuana to calm himself when he experiences job-related or other stressors.  His degree of reactivity to such stressors can be regarded as a likely manifestation of his underlying anxiety disorder, PTSD.  His reliance on marijuana for reduction of his anxiety symptoms can be regarded as directly or indirectly in response to his PTSD.  

The diagnosis was chronic PTSD, marijuana abuse, and history of poly-substance abuse, with a GAF score of 51.

In an undated statement, the Veteran's spouse indicated that the Veteran earned between $80.00 and $100.00 per week working for a courier service.  The Veteran's spouse was unable to pinpoint the source of the Veteran's unemployability but listed his service-connected PTSD as one of the possibilities.

In September 2007, the Veteran underwent a VA examination to determine the severity of his service-connected PTSD.  During the examination, the Veteran reported that he worked "a little" during the 2006 calendar year, but stated that he was extremely busy tending to the needs of an elderly parent.  The examination was otherwise silent as to the Veteran's employability.  The diagnoses were chronic PTSD, and marijuana abuse, in partial remission, with a GAF score of 50.

In July 2008, the Veteran testified at a Decision Review Officer hearing that he had worked on a job for the previous two weeks, but that the job was almost over.  He then stated that he did not work "very much."  The Veteran testified that he had held 5 positions since May 2006, some of which were full-time and others were part-time, but all were temporary.  He stated that he was fired from several of his previous jobs due to his "mouth" and anger.  In sum, the Veteran stated that he had not worked a steady job since March 2003, and that he had probably worked 2 years total in the previous 5 years.  He also complained that it was difficult for a 58 year old to secure employment.

In October 2010, the Veteran submitted an updated VA Form 21-8940 regarding his recent employment history.  Specifically, the Veteran reported that he worked as a Locate Technician for 40 hours per week from November 2006 to August 2008; as a Delivery Driver for 40 hours per week from July 2004 to August 2005; a Locate Technician for 50 hours per week from March 2003 to April 2004, from January 1992 to March 2003, and from May 1991 to December 1992.  During these periods of employment, the Veteran indicated that he lost a total of 105 days due to illness.  The Veteran asserted that he became too disabled to work in June 2004, but that his last full-time employment was in August 2005.

In January 2012, the Veteran underwent a VA general medical examination, with specific examinations concerning his service-connected bronchial asthma and scar fragment wounds, right upper lateral abdomen.  During the examination, the Veteran asserted that he was unemployable because he cannot work inside or work around other people, because he has an attitude problem, and because he self-medicates by using marijuana.  Because of his marijuana use, the Veteran said he was unable to drive a company car.  At the time of this examination, the Veteran stated that he worked part-time locating buried communication cables, but that he had worked a total of approximately six months since 2008.  Following steady work that ended in 2003, work became sporadic, amounting to one or two weeks at a time over a large geographic area.  He stated that his highest level of education was high school.  Following extensive clinical examinations of the Veteran's service-connected bronchial asthma and scar fragment wounds, right upper lateral abdomen, the examiner concluded that neither disability had an impact on his ability to work.  With respect to the Veteran's bronchial asthma, the examiner noted that the Veteran had a smoking history and that he developed chronic obstructive pulmonary disease (COPD) as a result.  The examiner then opined that the Veteran's non-service-connected COPD was the primary etiology for his "minimal" obstruction found on pulmonary functioning tests.  With regard to the Veteran's scar fragment wounds, right upper lateral abdomen, the examiner found no associated pain, skin breakdown, or instability, and there was no limitation on routine daily activities or on function.  After a thorough physical examination, the examiner opined as follows:

[T]he [V]eteran's currently service[-]connected medical conditions, while limiting, do not preclude him from all types of gainful employment.  From a physical health standpoint, the [V]eteran is capable of continuing employment at a light demand level and would be suited to mostly light positions of the type performed in the past where he is locating buried communications cables although he may be slowed to some degree due to the walking requirement of this job; he would also be able to physically perform duties in a fixed communications facility that are of a light demand in nature.

In February 2012, the Veteran was afforded a VA examination to ascertain the severity of his PTSD.  During the examination, the Veteran endorsed consuming six to ten alcoholic beverages once or twice per week, and smoking ten joints on a daily basis.  The examiner determined that both the Veteran's alcohol and marijuana use was secondary to his service-connected PTSD.  The Veteran endorsed mood lability; reduced concentration; depressed mood; memory difficulties; difficulties with being around "many" people; and panic attacks.  He stated that he lived with his 15-year-old step-granddaughter and his elderly mother, serving as her caretaker.  He said that his arrangement was working well.  Further, the Veteran stated that he had friends that visited and that he would go out to eat and drink with them.  He denied involvement in community affairs or volunteer activities, but reported that he was part of a veterans service organization.  With respect to employment, the Veteran reported that he was then working as a locator of fiber optic cable, but was about to be laid off because his employer had hired someone to cover his geographic area.  Although the Veteran reported that he was employed by his present employer for the previous four years, he stated that he had only worked a total of 8 months on various projects over the previous two to three years.  He stated that he "loved" his job and had good job performance reports.  Prior to his current position, the Veteran endorsed ten years of employment with a different telecommunications company.  He reported that this company twice "tried" to fire him because he "[told] it like it [was]."  He endorsed arguments with supervisors and being fired for telling someone that they did not know what he was doing.  The Veteran intimated that he preferred to work by himself, saying that working with other people made him nervous and felt as though he was being spied upon.  Additionally, the Veteran asserted that he "took pride" in his work, but was not "good" under supervision.  He also stated that he could not work indoors, but did not further elaborate.  Ultimately, the examiner found that the Veteran experienced social and occupational impairment with reduced reliability and productivity.  Specifically, the examiner attributed 60 percent of the Veteran's social and occupational impairment to the symptoms associated with his service-connected PTSD, 20 percent to his alcohol abuse, and 20 percent to cannabis dependence.  Following a thorough clinical examination, the examiner opined as follows:

[The Veteran] is currently employed locating fiber optic cables and has good job performance although he has a difficult time getting along with other workers/boss.  Says he does fine if others leave him alone.  Veteran also doesn't like crowds.  He has occasional panic attacks averaging once monthly along with minor memory problems but does not have any genuine functional impairment.  It is my medical opinion that [the V]eteran is psychiatrically able to secure and maintain gainful employment.  He does abuse alcohol and uses marijuana daily and this could potentially impact [sic] employment.

Preliminarily, the Board notes that the Veteran's service-connected PTSD was assigned several GAF scores throughout the pendency of this appeal.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score of 61-70 reflects some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id.  A GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  Id.  A GAF score of 41-50 is assigned where there are, "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

The Veteran was assigned GAF scores ranging from 40 to 65, but the scores of record predominantly hovered between 50 and 52, which represents moderate to serious PTSD symptoms, or moderate to serious impairment in occupational functioning.  While these scores contemplate the severity of the Veteran's PTSD symptoms and indicate levels of occupational impairment, they do not specifically address the Veteran's ability to obtain and retain substantially gainful employment commensurate with his level of education and experience.  As such, the GAF scores of record do not directly address the main issue in this case but nevertheless will be considered.

The evidence of record included several opinions addressing the Veteran's ability obtain and retain substantially gainful employment given his service-connected disabilities.  Prior to February 2005, the opinions of record did not consider the Veteran's marijuana or alcohol use as aspects of his PTSD.  Indeed, medical professionals specifically separated out the Veteran's functionality with and without consideration of his marijuana use.  In February 2005, a VA examiner opined that the Veteran's marijuana use was secondary to his service-connected PTSD, and his current 70 percent relating for PTSD is reflective of that inclusion.  As such, opinions dated prior to February 2005 are predicated on incorrect or incomplete factual bases and, thus, are not probative.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  Accordingly, they will not be considered in rendering the determination in this case.

Subsequent to the February 2005 opinion, the evidence of record included two opinions regarding the Veteran's employability, both of which were negative to his claim.  The January 2012 VA examiner opined that the Veteran experienced occupational impairment due to his service-connected disabilities, but was still employable for positions with light demand, including, for example, the work associated with locating underground fiber optic cables.  Similarly, the February 2012 VA examiner opined that the Veteran's alcohol and marijuana use could potentially have an impact on his employment, but that he was otherwise psychiatrically able to secure and retain gainful employment.  

In this, and in other cases, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Other than the Veteran's and his spouse's statements, there was no competent evidence of record that the Veteran was unable to obtain and retain substantially gainful employment due to his service-connected disabilities.  The only competent and probative opinions of record were those of the January 2012 and the February 2012 VA examiners, which were against the Veteran's claim.

In April 2012, the Veteran's representative asserted that the Veteran was entitled to TDIU, in part, because of the February 2012 VA examiner's opinion that the Veteran's drug use "could potentially impact [sic] his employment."  The Board finds significant the examiner's use of the word "employment" versus "employability."  As the Veteran's representative correctly asserted, the Veteran was previously fired from at least one position because of a failed drug test.  As such, the Veteran's use of marijuana, which was determined to be secondary to his service-connected PTSD, resulted in a change in the Veteran's employment (i.e., he was fired), but not his employability.  Indeed, following his dismissal due to a failed drug test, the Veteran served as a deliveryman and then returned to work as a Location Technician for different telecommunication companies.  As such, although the February 2012 VA examiner acknowledges that the Veteran's service-connected disabilities, including marijuana use, resulted in occupational impairment, the Veteran was still "psychiatrically able" to obtain and retain substantially gainful employment.  Additionally, the February 2012 VA examiner stated that the Veteran's drug use "could potentially" have an impact in his employment.  Use of the words "could potentially" suggests that there was a possibility of future occurrence, which fails to demonstrate the Veteran's present unemployability.

To the extent that the Veteran and his spouse claim that his service-connected disabilities render him unable to secure substantially gainful employment, as lay persons, their statements and assertions are not competent evidence as to matters which require medical expertise.  Medical causation involves questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  Because neither the Veteran nor his spouse is a medical professional, their statements are not competent evidence that the Veteran is unable to secure substantially gainful employment due to his service-connected disabilities.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see generally Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  

The evidence of record demonstrated that the Veteran was able to perform the tasks associated with the jobs of locating underground communication cables and a deliveryman.  Although the Veteran reported experiencing memory difficulties, problems with concentration, frustration, and conflicts with co-workers and management, he did not assert and the evidence of record did not support finding that was unable to perform duties associated with the positions he held due to his service-connected disabilities.  In fact, he endorsed a good job performance record, took pride in his work, and even stated that he loved his work.  It appeared that the nature of the industry or industries in which the Veteran worked did not offer steady employment, as the jobs or projects he was hired to accomplish were short-term and arose sporadically.  When a job arose and the Veteran was hired, there was no evidence that he was unable to accomplish the task at hand.  The availability of work is not relevant to whether TDIU is warranted.  TDIU is granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retention of substantially gainful employment.  38 C.F.R. § 4.16(a).  A disability rating in itself is recognition that the impairment makes it difficult to obtain or retain employment, but the ultimate question regarding entitlement to TDIU is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose, 4 Vet. App. at 363.  While the Veteran's service-connected disabilities resulted in occupational impairment, the sole fact that he is unemployed or has difficulty obtaining employment is not enough.  The evidence of record does not demonstrate that the Veteran's service-connected disabilities precluded him from securing or following substantially gainful occupation and, thus, TDIU is not warranted.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim for TDIU, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).


ORDER

TDIU is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


